             Case 1:20-cv-09121-CM Document 4 Filed 11/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GARY KEMP,

                               Petitioner,                             20-CV-9121 (CM)
                       -against-                              ORDER DIRECTING ORIGINAL
                                                                     SIGNATURE
JOSEPH NOETH,

                               Respondent.

COLLEEN McMAHON, Chief United States District Judge:

        Petitioner brings this action pro se. Petitioner submitted his petition for a writ of habeas

corpus under 28 U.S.C. § 2254, without a signature. 1 Rule 11(a) of the Federal Rules of Civil

Procedure provides that “[e]very pleading, written motion, and other paper must be signed by at

least one attorney of record in the attorney’s name – or by a party personally if the party is

unrepresented.” See also Local Civil Rule 11.1(a). The Supreme Court has interpreted Rule 11(a)

to require “as it did in John Hancock’s day, a name handwritten (or a mark handplaced).” Becker

v. Montgomery, 532 U.S. 757, 764 (2001).

        Petitioner is directed to resubmit the signature page of the petition with an original

signature to the Court within thirty days of the date of this order. 2 A copy of the signature page is

attached to this order.

        The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. No answer shall be required at this time. If Petitioner fails to comply with this

order within the time allowed, the action will be dismissed without prejudice.



        1
            Petitioner has also not included pages in his petition that state his grounds for relief.
        2
         Nothing in this order prevents Petitioner from filing an amended petition stating his
grounds for challenging his conviction and sentence.
            Case 1:20-cv-09121-CM Document 4 Filed 11/04/20 Page 2 of 2




         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     November 4, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 2
